IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


EDWARD L. WRIGHT,              :      No. 24 EAP 2015
                               :
              Appellant        :      Appeal from the Order of the
                               :      Commonwealth Court entered on 4/21/15
                               :      at No. 186 MD 2015.
          v.                   :
                               :
                               :
COMMONWEALTH OF PENNSYLVANIA :
BOARD OF PROBATION AND PAROLE, :
                               :
              Appellee         :




                                 ORDER


PER CURIAM:


     AND NOW, this 21st day of December, 2015, the Order of the Commonwealth

Court is AFFIRMED.